Citation Nr: 0505518	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  96-28 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to secondary service connection for a right ankle 
disability, a left heel disability, a low back disorder, and 
right and left hip disorders.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, attorney 


WITNESSES AT HEARINGS ON APPEAL

Appellant and K. W.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from April 1955 to April 
1958 and from October 1966 to August 1968.  He also served in 
the United States Army Reserve and Army National Guard, 
including periods of active duty for training and inactive 
duty training.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a May 1996 RO rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine, that granted service connection for a right knee 
disability and rated the condition as 10 percent disabling, 
and denied secondary service connection for a right ankle 
disability, a left heel disability, hypertension, and a jaw 
disorder.  The veteran appealed the RO decision, and in March 
1999, the Board denied his appeal.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court). 

In September 1999 the Court vacated and remanded the portion 
of the Board's March 1999 decision concerning the claim for 
an increased rating for the service-connected right knee 
disability and claims for secondary service connection for a 
right ankle disability and a left heel disability.  The 
issues of service connection for hypertension and a jaw 
disorder were dismissed.  

In July 2000 and February 2001, the Board remanded the case 
to the RO for additional development.  In August 2001 the RO 
also denied claims for secondary service connection for a low 
back disorder and right and left hip disorders.  The veteran 
appealed those determinations as well.  In May 2002 the Board 
granted an additional separate 10 percent evaluation for the 
right knee disability, and denied secondary service 
connection for a right ankle, left heel, low back, and right 
and left hip disorders.  The veteran again appealed to the 
Court.

In February 2003 the Court granted a February 2003 joint 
motion to vacate and remand for additional adjudication the 
May 2002 Board decision regarding the issues of secondary 
service connection.  The claim for an increased rating for a 
right knee disorder was withdrawn from appeal.

In October 2003 the Board remanded the case to the RO for 
compliance with the February 2003 Court remand.  The veteran 
testified at another video hearing (his third) before the 
undersigned in April 2004.  


FINDINGS OF FACT

1.  The veteran sustained fractures of the right ankle and 
left heel in a fall from a ladder in 1994.

2.  The fall from the ladder in 1994 was the result of his 
service-connected right knee disability.

3.  The veteran's current right ankle and left heel disorders 
are due to the service-connected right knee condition.


CONCLUSION OF LAW

Current right ankle and left heel disorders are service-
connected.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In May and August 2001, the RO sent the veteran letters 
notifying him of his rights in the VA claims process.  The 
letters advised the veteran of the evidence needed to 
establish entitlement to secondary service connection.  The 
veteran was notified of the information that he needed to 
provide in support of his claims and was requested to advise 
VA of any additional information or evidence he wanted it to 
try and obtain.  By these letters, the RO notified the 
veteran of his and the VA's respective obligations with 
respect to providing information and obtaining evidence.  

In numerous statements and supplemental statements of the 
case, and Board remands, the VA has notified the veteran of 
the laws and regulations relating to service connection, 
presumptive service connection based on herbicide exposure, 
and secondary service connection.  The February 2004 
supplemental statement of the case also specifically set 
forth the regulation pertaining to VA's duty to assist.  The 
above-listed documents have advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

The claims folder contains the all requested documents.  The 
veteran has been afforded numerous VA examinations with 
opinions and addenda to the opinions.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

In May 1996 the RO granted service connection for residuals 
of a right knee injury.  The RO rating decision noted that 
the veteran fell off a ladder while serving in the National 
Guard in 1983.  

Private medical records show that the veteran was 
hospitalized at St. Joseph Hospital in August 1994 with 
complaints of discomfort in his feet and ankles.  He reported 
that he fell 10 feet from a ladder while at work and landed 
squarely on his heels.  According to the discharge summary, 
"[t]he ladder slipped and he was able to jump off it, 
landing on both feet."  He denied back or any other pain of 
the head or body.   Examination of the back showed no 
abnormalities.  X-rays revealed a left calcaneal fracture and 
right tibial fracture.  The discharge diagnoses were left 
closed non-displaced calcaneal tuberosity fracture and right 
closed tibial pilon fracture.

Private medical reports show that the veteran was seen in 
1994 and 1995 for follow up after the August 1994 right ankle 
fracture.  An October 1994 evaluation noted the healed right 
tibial distal interarticular fracture.

On a private January 1995 medical report, the assessment was 
healed right tibial fracture, asymptomatic.

A September 1995 private medical report noted that the 
veteran had arthritic pain in his knee, where he had previous 
surgery done a number of years ago.

In November 1995 a private doctor reported that he had 
treated the veteran since June 1995 for unrelated conditions.  
The doctor also reported that on reviewing the veteran's 
chart he noted a right knee X-ray that showed a slight spur 
in the corner of patella; the doctor reported that he had not 
observed any orthopedic problem.  Other private medical 
reports in 1994 and 1995 do not mention the right knee except 
as noted above in the September 1995 report.  Nor do these 
records note the presence of low back or hip problems.

On a March 1996 VA medical examination, the veteran 
complained of knee pain since he injured it in 1983 and had 
subsequent surgery.   He reported occasional swelling and 
locking of the knee.  He said he fell off a ladder 2 years 
ago when his knee suddenly locked in extension, and that he 
broke his right ankle and injured his left heel.  There were 
no complaints of low back or hip problems.

A VA outpatient treatment records in September 1996 show that 
he complained of shortness of breath and right knee pain.  He 
also reported painful hip joints.  There was right knee 
effusion, and he walked with a limp.

At a hearing at the RO, conducted in October 1996, the 
veteran reported that his knee locked while he was on a 
ladder in 1994 and that he had to jump off in order to 
prevent serious injury.  He said that in the process of 
hitting the ground he injured his right ankle and left heel.  
He testified that this was his first episode of knee locking.

A VA outpatient treatment record in October 1996 notes a 
history of gout attacks and elevated uric acid.  He walked 
with a limp favoring the left foot.  He appeared to have 
Achilles tendonitis or possibly gout.  It was noted that he 
had no history of trauma.

On an October 1996 VA examination, the veteran reported a 
history of his right knee locking 2 years ago while he was 
painting on a ladder, causing him to fall from the ladder.  
He sustained a fracture of the right ankle that was repaired 
with open reduction and internal fixation, and a fracture of 
the left heel in the fall from the ladder.  The impressions 
were residuals of partial medial right knee meniscectomy, 
residuals of open reduction and internal fixation of the 
right ankle fracture, and left calcaneal fracture.  There 
were no complaints or findings of low back or hip problems.  

A November 1996 VA evaluation noted the history of a fall 
from a ladder 2 years ago and that the veteran reported that 
he was then having pain in both hips.  The veteran reported 
that his back had never been a problem.  The assessments were 
status post partial medial meniscectomy of the right knee 
with a 2 year history of mechanical symptoms, history of 
fracture of the right distal tibia, history of fracture of os 
calcis, pain in hips of unknown cause, and episodic gouty 
attacks with most recent episode being Achilles tendonitis.

The veteran repeated the history of his knee locking, causing 
the 1994 fall from a ladder at a June 1997 VA examination.  
Specifically he said that his knee locked when he tried to 
descend a step from the ladder and he fell.  It was reported 
that that X-rays of the knee in November 1996 were normal, 
but that an MRI had found a truncated posterior horn or 
medial meniscus.  

In April 2000 a physician's assistant reported that he had 
treated the veteran for his service-connected knee problems 
at a VA medical facility.  The physician's assistant reported 
that that the veteran said that he had had problems with 
occasional locking of the right knee.  It was noted that the 
veteran's medical records were reviewed and he gave a history 
of falling from a ladder in 1994 because his right knee 
locked.

At a December 2000 videoconference hearing before the 
undersigned, the veteran testified that he had sustained 
right ankle and left heel injuries due to a fall from a 
ladder in 1994.  A co-worker testified to the effect that he 
heard the veteran yell and that he saw the veteran falling 
from the ladder.  The veteran reported that he received 
retirement benefits from the Social Security Administration 
(SSA).  He testified that when his knee locked, it does so at 
an angle, in a bent position.

SSA documents received in 2001 reveal that the veteran 
receives retirement benefits.  A March 2001 report of contact 
with the SSA shows that the veteran had applied for SSA 
disability benefits in 1994.

The veteran underwent VA medical examination and radiological 
studies in June and July 2001.  He gave a history of 
sustaining right ankle and left heel injuries as a result of 
falling from a ladder due to right knee locking.  He reported 
that he developed low back and hip problems as a result of an 
unbalanced gait.  The assessments were status post medial 
meniscus of the right knee, status post partial medial 
meniscectomy of the right knee, status post fracture of the 
right ankle, status post open reduction internal fixation of 
the right ankle with the use of 2 screws in the distal tibia, 
status post calcaneal fracture of the left os calcis with 
complete healing, and minimal degenerative joint disease of 
the right knee.  The examiner requested X-rays and a CT 
(computed tomography) scan.  X-rays of the lumbar spine 
revealed degenerative changes of the lower lumbar spine.  The 
CT scan of the lumbosacral spine showed mild to moderate L4-5 
and mild L5-S1 bony neural foraminal stenosis bilaterally and 
diffuse bulges.  X-rays of the hips showed minimal 
degenerative changes, X-rays of the right ankle showed 
evidence of previous surgery, and X-rays of the left ankle 
revealed no obvious abnormalities.

At a March 2002 video conference hearing before the 
undersigned, the veteran testified that he injured his right 
ankle and left heel when he fell from a ladder in 1994 and 
that he has had low back, right hip, and left hip problems 
since then.  He testified to the effect that the fall from 
the ladder was due to his service-connected right knee 
condition because the knee had locked and he had to jump to 
prevent more serious injuries.

In March 2002 an orthopedic surgeon (FG) saw the veteran for 
an evaluation in connection with claim for service 
connection.  The doctor reported the history of the veteran's 
right knee locking since an injury in 1983, and a fall from a 
ladder in 1994 as a consequence of the right knee condition.  
It was noted that the veteran had sustained a fracture of the 
right distal tibia and ankle and a fracture of the left 
calcaneal tuberosity as a result of the fall from the ladder 
and that he also injured his low back.  The doctor reviewed 
the veteran's medical records and found that the veteran had 
post-traumatic degenerative changes of the right knee, status 
post meniscectomy, residuals of a fracture of the right ankle 
with post traumatic arthritis, residuals of fracture of the 
left heel with heel pain, and chronic thoracolumbar pain due 
to degenerative disc changes.  The examiner opined that the 
right ankle, left heel, and low back conditions were 
sustained in the fall from the ladder and that the fall from 
the ladder occurred because of knee pain and locking 
associated with the service-connected right knee condition.

In January 2004 the VA doctor who had examined the veteran in 
June 2001 provided an addendum to his earlier examination 
report.  He stated that a knee would usually not lock in an 
extended position; such locking usually occurred when a knee 
was in motion, not when extended and immobile.  He added that 
the veteran "may not have been exact in describing his fall 
off a ladder, but his torn meniscus may well be responsible 
for his fall and associated injuries."  

In a February 2004 follow-up report provided in a second 
addendum, the VA examiner who evaluated the veteran in June 
2001 stated that the veteran had had a medial meniscectomy in 
August 1983, which should have removed reasons for recurrent 
locking, which the veteran insisted that he still had.  The 
doctor reported that a 1997 MRI had found "truncation" of 
the medial meniscus (surgical excision) and no additional 
tear or pathology.  The VA doctor concluded that it was 
unlikely that the right knee was responsible for the1994 
fall.  

In a November 2004 statement, FG reiterated his prior 
statement, indicating that the sensation of pain and catching 
that the veteran experienced remained the cause of the fall 
from the ladder in 1994 and that the exact anatomical reasons 
for the catching were not critical to the causation.  He went 
on to state that the reason for the catching and locking 
after partial meniscectomy was an alteration in the normal 
anatomy that was caused by the removal of the meniscus.  
While such procedures were common in 1983, current practice 
is to preserve the meniscus and meniscal repair is now 
pursued whenever possible.  This is because the removal of 
the meniscus greatly predisposes the patient to degenerative 
osteoarthritic changes in the knee compartment.  Finally, he 
stated that the fact that an MRI demonstrated meniscal 
resection did not mean that the reasons for sensations of 
pain and catching had been eliminated.  

Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The question to be resolved is whether the veteran's service-
connected right knee disability caused his injuries.  
Specifically, did he fall or jump from the ladder because of 
sudden pain and/or locking in his right knee, or because of 
one or more of the many other reasons people fall from 
ladders?  There is evidence on both sides.

Evidence against right knee involvement includes (1) the 
August 1994 discharge summary from St. Joseph Hospital, in 
which it is reported that the ladder slipped and the veteran 
jumped clear from it; (2) the lack of documented right knee 
complaints until September 1995, when knee pain (but not in 
connection with the 1994 fall) was mentioned in a review of 
disabilities; and (3) the medical question as to whether the 
knee could have locked, given the fact that the torn part of 
the meniscus had been removed some years earlier.

Evidence favoring the claim includes (1) the testimony of the 
veteran and the witness; (2) the reported history of the 
injury as related by the veteran many times since 1996; and 
(3) medical evidence to the effect that, notwithstanding the 
prior meniscectomy, the right knee could have locked or 
produced the sensation of pain and locking as described by 
the veteran.

I find that with FG's November 2004 report, the evidence with 
respect to (3), the medical question, is evenly balanced; 
therefore this question is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).  

As for the non-medical question, the evidence is problematic.  
The veteran has been somewhat inconsistent in some aspects of 
his history.  There is no apparent reason, however, to reject 
the testimony of his witness.  The thrust of that testimony 
is simply that the "Ow!" came before the fall, suggesting 
that something painful had occurred before the veteran broke 
both ankles against the ground.  Based on their testimony 
(the witness appeared in 2 of the three hearings before the 
undersigned), and the generic and medical plausibility of the 
story, I find that the evidence is evenly balanced; again, 
this question is resolved in the veteran's favor.

There is no question that the veteran sustained left heel and 
right tibial fractures in the fall; any residuals of those 
injuries are service-connected.  The June 2001 VA examination 
showed limitation of motion and pain.  Accordingly, service 
connection is granted.  Whether the low back disability and 
any hip disabilities are related to the 1994 injuries is a 
medical question requiring careful record review and opinion.  
These are addressed in the remand, below.




ORDER

Secondary service connection for a right ankle disability and 
a left heel disability is granted.


REMAND

The veteran did not report hip or back pain at first.  Some 
of the evidence relates back and hip disability to the 1994 
injuries; other evidence suggests that degenerative changes 
in the hips are compatible with age.  Medical opinion is 
necessary.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following: 

1.  The veteran should be afforded a VA 
examination to determine if he has 
disabilities of the hips and low back, 
and if so, whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that such 
disabilities are the result of the 1994 
right ankle and left heel injuries.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
provide the rationale for the opinion(s).

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues on appeal.  
If the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.

After RO adjudication, if the benefit sought on appeal is not 
granted, the case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


